 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH ALPHONSO RAMOS,                            No. 2:16-cv-1855 TLN AC P
12                       Plaintiff,
13           v.                                        ORDER
14    S. BOYACK, et al.,
15                       Defendants.
16

17          The court has received plaintiff’s pretrial statement filed November 26, 2018. ECF No.

18   32. A more comprehensive statement is required, as set forth by this court’s order filed

19   November 11, 2018, to adequately prepare this case for trial before District Judge Nunley. See

20   ECF No. 31. Therefore, the parties will be directed to cooperate in the preparation and filing of a

21   Joint Pretrial Statement. Accordingly, IT IS HEREBY ORDERED that:

22          1. The parties shall cooperate in the preparation and filing of a Joint Pretrial Statement

23   that provides the following information:

24                  a. The estimated length of trial, and any “black out” dates when either party or

25          their counsel is unavailable through September 27, 2019; and

26                  b. Fully address, without providing any exhibits at this time, each of the matters

27          set forth in Local Rule 281(b).

28   ////
                                                       1
 1          2. Defense counsel shall file and serve the parties’ Joint Pretrial Statement on or before
 2   January 18, 2019.
 3          3. The prior deadline for filing separate statements, see ECF No. 31, is vacated.
 4          IT IS SO ORDERED.
 5   DATED: November 29, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
